Hughes, J., (after stating the facts.) The court is of the opinion that the descriptions in the plaintiff’s deeds were sufficient to identify and locate the lots to be conveyed, and ought to have gone to the jury, in connection with the parol evidence. We think that these descriptions, though awkward, taken with parol evidence, sufficiently locate the lots south of the original survey of the town of Jonesboro, south of Jefferson street and east of Main street, as extended, in said town. But the plaintiff fails in his evidence to show that he deraigns title from the government. He also fails to show that he and those under whom he claims or any of them had had adverse possession seven years before the institution of this suit. There is not sufficient evidence, therefore, to sustain the finding and judgment for the plaintiff (the appellee). This is not like the case of a mere intruder without claim or color of title, against whom possession for a less period than seven years might be good and entitle the party previously in possession in good faith to recover upon such possession only. Here the appellant was in possession, claiming title under a tax deed, which was color of title. Reversed and remanded for a new trial.